Citation Nr: 0602212	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for residuals of a low back 
injury.

Entitlement to service connection for migraine headaches on a 
secondary basis.

Entitlement to an initial compensable rating for residuals of 
cervical spine injury as of January 11, 2002 and an initial 
rating greater than 20 percent for residuals of cervical 
spine injury as of September 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985. 
This matter comes on appeal from rating decisions by the 
Columbia VA Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sustained avulson fractures of C4-C6 in an 
automobile accident in service in July 1984. Subsequent 
treatment records reveal that he also had complaints of back 
pain. The veteran now alleges that his service-connected 
cervical spine condition has increased in severity , that he 
has a low back condition arising from the July 1984 accident, 
and that he has migraine headaches as secondary to the 
service-connected cervical spine disability.  The Board 
believes that VA examinations are necessary to properly 
address the questions at issue. Accordingly, the case is 
remanded to the RO for the following actions:


1.  The veteran should be contacted to 
provide the names and addresses of all 
medical providers from whom he has 
received treatment for the disabilities 
at issue since July 2005. Copies of all 
available medical records should be 
obtained and incorporated into the 
record.

2.  The veteran should be scheduled for 
orthopedic examination by a qualified 
physician. The Board notes that a 
complete physical examination requires 
the examiner to address several issues in 
his or her report as follows:

First, the examiner should report all 
ranges of motion, measured in degrees, 
for the veteran's cervical and lumbar 
spine;  

Second, the examiner is also requested to 
address all chronic orthopedic 
manifestations of the disabilities in 
question; 

Third, the examiner is requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the cervical spine low back 
during flare-ups or repeated use, and 
express this determination, if feasible, 
in terms of the additional loss of range 
of motion due to pain on use or during 
flare-ups; and (2) determine whether as a 
result of the cervical spine and low back 
disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.

Fourth, the examiner should note whether 
the veteran has experienced 
incapacitating episodes due to the 
cervical spine and low back disabilities, 
and, if so, the frequency and duration of 
such incapacitating episodes.
 
Fifth, provide an opinion as to whether 
it is at least as likely as not (50% or 
greater) that any current low back 
pathology is a residual of the inservice 
July 1984 automobile accident. 

If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.  A rationale 
for any opinion expressed should be 
provided.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a special 
neurology examination to address the 
question of whether it is at least as 
likely as not (50% or greater) that he 
has migraine headaches as a consequence 
of the service connection cervical spine 
disability. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reprted 
in detail. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should so 
indicate.  A rationale for any opinion 
expressed should be provided.

4.  On completion of the above 
development, the RO should review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


